J-S14006-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

WELLS FARGO BANK, N.A.                    :   IN THE SUPERIOR COURT OF
SUCCESSOR BY MERGER TO                    :        PENNSYLVANIA
WACHOVIA BANK, N.A.                       :
                                          :
                                          :
            v.                            :
                                          :
                                          :
PATRICK F. COSTANTINO, A/K/A              :
PASQUALE F. COSTANTINO, A/K/A             :
PATRICK COSTANTINO, KAREN E.              :
COSTANTINO, A/K/A KAREN ANN               :
KARBOSKI AND THE UNITED STATES            :
OF AMERICA                                :
                                          :
                                          :
APPEAL OF: PATRICK F.                     :
COSTANTINO, A/K/A PASQUALE F.             :
COSTANTINO, A/K/A PATRICK                 :
COSTANTINO                                :         No. 607 MDA 2016

               Appeal from the Order Entered March 14, 2016
              In the Court of Common Pleas of Luzerne County
                     Civil Division at No(s): 2014-06640


BEFORE:   GANTMAN, P.J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY GANTMAN, P.J.:                          FILED MARCH 28, 2017

     Appellant, Patrick F. Constantino a/k/a Pasquale F. Constantino a/k/a

Patrick Constantino, appeals from the order of the Luzerne County Court of

Common Pleas, which entered summary judgment in favor of Appellee, Wells

Fargo Bank, N.A., in this mortgage foreclosure action. We affirm.

     In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S14006-17


restate them.1

       Appellant raises two issues for our review:

          DID THE [TRIAL] COURT…ERR AS A MATTER OF LAW IN
          DISMISSING [APPELLANT]’S NEW MATTER ASSERTING
          THAT [APPELLEE]’S MORTGAGE WAS UNLAWFUL AND IN
          CONTRAVENTION OF BANKING REGULATIONS?

          DID THE [TRIAL] COURT ERR AS A MATTER OF LAW IN
          GRANTING   [APPELLEE]’S  MOTION  FOR   SUMMARY
          JUDGMENT?

(Appellant’s Brief at 4).

       With respect to Appellant’s first argument challenging “the dismissal of

his new matter,” we observe that appellate briefs must conform in all

material respects to the briefing requirements set forth in the Pennsylvania

Rules of Appellate Procedure.              Rosselli v. Rosselli, 750 A.2d 355

(Pa.Super. 2000), appeal denied, 564 Pa. 696, 764 A.2d 50 (2000) (citing

Pa.R.A.P. 2101).         See also Pa.R.A.P. 2114-2119 (addressing specific

requirements of each subsection of brief on appeal).            Regarding the

argument section of an appellate brief, Rule 2119(a) provides:

          Rule 2119. Argument

          (a) General rule. The argument shall be divided into as
          many parts as there are questions to be argued; and shall
____________________________________________


1
   We make the following additions to the trial court’s Rule 1925(a)(1)
opinion: Appellant and then-wife, Karen Constantino a/k/a Karen Ann
Karboski, executed the residential mortgage and promissory note in favor of
Wachovia Bank, N.A. on May 5, 2007. Appellant has not made a single
payment since he defaulted on the mortgage on January 26, 2012, and the
last payment he made was on December 28, 2011.



                                           -2-
J-S14006-17


         have at the head of each part―in distinctive type or in
         type distinctively displayed―the particular point treated
         therein, followed by such discussion and citation of
         authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). Importantly:

         The argument portion of an appellate brief must include a
         pertinent discussion of the particular point raised along
         with discussion and citation of pertinent authorities. This
         Court will not consider the merits of an argument which
         fails to cite relevant case or statutory authority. Failure to
         cite relevant legal authority constitutes waiver of the claim
         on appeal.

In re Estate of Whitley, 50 A.3d 203, 209 (Pa.Super. 2012), appeal

denied, 620 Pa. 724, 69 A.3d 603 (2013) (internal citations and quotation

marks omitted).    See also Lackner v. Glosser, 892 A.2d 21 (Pa.Super.

2006) (explaining appellant’s arguments must adhere to rules of appellate

procedure, and arguments which are not appropriately developed are waived

on appeal; arguments not appropriately developed include those where

party has failed to cite any authority in support of contention); Estate of

Haiko v. McGinley, 799 A.2d 155 (Pa.Super. 2002) (stating rules of

appellate procedure make clear appellant must support each question raised

by   discussion   and   analysis   of   pertinent   authority;   absent   reasoned

discussion of law in appellate brief, this Court’s ability to provide appellate

review is hampered, necessitating waiver of issue on appeal).

      Instantly, Appellant fails to cite relevant legal authority to support his

argument that the mortgage was unlawful.            Instead, he merely cites the

legal standard for summary judgment.           Appellant baldly states that the

                                        -3-
J-S14006-17


mortgage was unlawful and violated banking regulations because “the cross-

collateralization of the loan with the loan of…Appellant’s former wife was

done after the parties were divorced.”          Appellant’s argument is incoherent

and unsupported by relevant legal authority. Appellant’s failure to develop

his claim on appeal precludes meaningful review and arguably constitutes

waiver of his first issue on appeal. See Pa.R.A.P. 2119(a); Pa.R.A.P. 2101;

Whitley, supra; Lackner, supra; Haiko, supra.

      Moreover, with respect to both issues on appeal, after a thorough

review of the record, the briefs of the parties, the applicable law, and the

well-reasoned opinion of the Honorable Lesa S. Gelb, we agree Appellant’s

issues merit no relief. The trial court opinion comprehensively discusses and

properly disposes of the questions presented. (See Trial Court Opinion, filed

June 3, 2016 at 7-16) (finding: preliminarily, Appellant filed 14-issue Rule

1925(b) statement; this case is straightforward mortgage foreclosure action

where all relevant facts were presented to court; case does not factually or

procedurally   justify   identification   of    14   issues   for   appellate   review;

Appellant’s Rule 1925(b) statement includes issues, which are entirely

misplaced and not intended to be addressed with Superior Court; Appellant’s

Rule 1925(b) statement is nothing more than attempt to delay final

determination in this matter; Appellant waived all issues on appeal for filing

unnecessarily complex, incoherent, and lengthy Rule 1925(b) statement;

moreover, (1) Appellant’s new matter did not raise any material issues of


                                          -4-
J-S14006-17


fact but merely stated conclusions of law irrelevant to this foreclosure

action; in Appellant’s response to Appellee’s summary judgment motion,

Appellant failed to identify relevant facts in dispute or point to contradictions

in record; specifically, Appellant failed to: (a) attach to his response

supporting documents; (b) make factual allegations related to other loans

and   guaranties;   and   (c)   properly   identify   any   cross-collateralization

provision; information related to other loans and guaranties are not in

record; Appellant failed to identify issue of material fact related to cross-

collateralization clause; (2) Appellant baldly denied in his answer to

Appellee’s complaint that he is in default under mortgage and amount due

and owing on mortgage; Appellant failed to identify in his answer those

payments he claims he made under mortgage; information on Appellant’s

payments not stated in complaint was within Appellant’s control; therefore,

Appellant’s denial of default is deemed admission of default and amount due

and owing under mortgage; Appellant’s response to motion for summary

judgment rested completely on pleadings; Appellant failed to attach

supporting documents to demonstrate genuine issue of material fact).

Therefore, we affirm on the basis of the trial court’s opinion.

      Order affirmed.




                                      -5-
J-S14006-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/28/2017




                          -6-